Petitions for Writ of Mandamus Dismissed and Memorandum Opinion filed
January 7, 2014.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-13-00992-CR
                                NO. 14-13-01109-CR



                 IN RE JOSEPH BARNARD HINES, Relator


                          ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              180th District Court
                             Harris County, Texas
                         Trial Court Cause No. 809,892

                         MEMORANDUM OPINION

      Relator Joseph Barnard Hines filed a petition for writ of mandamus on
November 6, 2013, and a second petition for writ of mandamus on December 12,
2013. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App. P. 52. In both
petitions relator complains that his conviction for aggravated sexual assault in the
180th District Court is void because the underlying order waiving jurisdiction in
the juvenile proceeding in the 313th District Court was void. He requests that we
rule that the order waiving jurisdiction entered by the 313th District is void and
issue an order that 180th District Court was without jurisdiction to proceed with
trial.

         In both original proceedings relator is challenging his adult criminal
conviction as void. Although intermediate courts of appeals have jurisdiction in
criminal matters, only the Court of Criminal Appeals of Texas has jurisdiction to
grant relief in a post-conviction habeas corpus proceeding when there is a final
felony conviction. Padieu v. Court of Appeals of Tex., Fifth Dist., 392 S.W.3d
115, 117 (Tex. Crim. App. 2013) (orig. proceeding) (per curiam); Ater v. Eighth
Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991) (orig. proceeding).
Therefore, this court does not have jurisdiction. Accordingly, we dismiss relator’s
petitions for lack of jurisdiction.

                                                  PER CURIAM

Panel Consists of Chief Justice Frost and Justices Jamison and Wise.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2